DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a sample support body for ionization of a sample comprising: a substrate which is formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other, wherein a protective film having a higher affinity with water than the substrate is provided on the first surface, the second surface, and each inner surface of the plurality of through-holes.
The closest prior arts of record are WO 2007/022026 (the ‘026 publication) and US 2013/0146758 (Urban et al.).  The ‘026 publication discloses: a substrate which is formed with a plurality of through-holes opening to a first surface and a second surface opposite to each other, wherein a protective film having a higher affinity with water than the substrate is provided on each inner surface of the plurality of through-holes (‘In another embodiment yet, the invention features a method of loading a platen having a plurality of through-holes, where the platen has opposing surfaces (e.g., the surfaces are hydrophobic and the through-holes have hydrophilic walls)’.).  However, first and second surfaces are not coated, and it would not have been obvious to modify them to be since they are specifically designed to be hydrophobic. Urban et al, discloses the use of a similar sample support the ionization, but does not disclose through-holes.  Like the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that the European search opinion states that the claims are anticipated by or obvious over EP 3,214,437.  Examiner agrees that the claims would be rejectable over this document if it qualified as prior art.  However, under US patent law the document falls under the 102(b)(1) exception because it names the same inventors and is published within the grace period, as are the corresponding documents in other jurisdictions.  The corresponding US pre-grant publication likewise is not available as prior art because it is commonly owned and obtained from the inventors, thus falling under the 102(b)(2) exception.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881